Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           26-JUN-2019
                                                           10:47 AM

                              SCWC-XX-XXXXXXX

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          WELLS FARGO BANK, N.A.,
                      Respondent/Plaintiff-Appellee,

                                    vs.

                            RUSSEL EDWARD COLE,
                      Petitioner/Defendant-Appellant,

                                    and

                      WAIKOLOA VILLAGE ASSOCIATION,
                      Respondent/Defendant-Appellee.


             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; CIVIL NO. 15-1-293K)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Russel Edward Cole’s

application for writ of certiorari filed on April 26, 2019 is hereby

rejected.

            DATED:   Honolulu, Hawai#i,June 26, 2019.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson